DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on 08/31/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 12-14 directed to invention non-elected without traverse.  Accordingly, claim 14 has been cancelled by Examiner’s amendment (see below).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Claim 1, line 7 - - after “liquid phase” the phrase - - comprising less than 15% by weight of HF, based on the total weight of said liquid phase - - has been added.
Claims 2 and 12-14 have been canceled.
Authorization for this examiner’s amendment was given in an interview with Mr. Travis D. Boone on 09/15/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is Patent numbers US5,877,359 (US’359) and US9,643,903 (US’903), both cited in IDS 11/05/2020. 
US’359 teaches an uncatalyzed liquid phase reaction of 1,1,3,3-tetrachloro-2-propene (1230za) with HF to obtain 1-chloro-3,3,3-trifluoropropene. US’359 further teaches that HF:1230za molar ratio used is from at least about 12:1 to about 500:1. The lowest weight% of HF used in the reaction liquid based on the aforementioned molar ratio is calculated as below:
Weight HF = 12moles x 20.01g/mol = 240.12g
Weight 1230za = 1moles x 179.86g/mol = 179.86g
Wt% HF = [240.12/(240.12+179.86)]x100 = 57.17%

US’903 teaches liquid phase reaction of ,1,1,3,3-pentachloropropane (240fa), 1,1,3,3-tetrachloropropene (1230za), 1,3,3,3-tetrachloropropene (1230zd)  with HF to obtain 1-chloro-3,3,3-trifluoropropene. US’903 further teaches that a mole ratio of HF:organics of greater than about 3:1 is used. The lowest weight percent of HF in the reaction liquid based on the aforementioned molar ratio is calculated as follows:
Weight HF = 3moles x 20.01g/mol = 60.03g
Weight 1230za/1230zd = 1moles x 179.86g/mol = 179.86g
Weight 240fa = 1moles x 216.321g/mol = 216.321g
Wt% HF = [60.03/(60.03+179.86)]x100 = 25%
Wt% HF = [60.03/(60.03+216.86)]x100 = 21.7%

In view of the foregoing, the instantly claimed process for producing 1-chloro-3,3,3-trifluoropropene is deemed novel and unobvious over the closest prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622